                Case 2:21-cv-03877-FLA-JEM Document 1 Filed 05/07/21 Page 1 of 7 Page ID #:1



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Anne Marie Estevez*
                    2   600 Brickell Avenue, Suite 1600
                        Miami, FL 33131
                    3   T: (305) 415-3000
                        F: (305) 415-3001
                    4   annemarie.estevez@morganlewis.com
                    5   Stephanie Schuster*
                        Jason Y. Siu (SBN 324147)
                    6   1111 Pennsylvania Avenue, NW
                        Washington, D.C. 20004-2541
                    7   T: (202) 739-3000
                        F: (202) 739-3001
                    8   stephanie.schuster@morganlewis.com
                        jason.siu@morganlewis.com
                    9
                        *pro hac vice application to be filed
                10
                        Attorneys for Defendant HSN, Inc.
                11
                12                            UNITED STATES DISTRICT COURT
                13                           CENTRAL DISTRICT OF CALIFORNIA
                14
                15
                16      PERLA MAGENO, an individual,                 Case No. 21-cv-3877
                17                         Plaintiff,
                18                   v.                              NOTICE OF REMOVAL
                19      HSN, INC., a Delaware corporation; and
                        DOES 1 through 10, inclusive,
                20
                                           Defendants.
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                               DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                1
                Case 2:21-cv-03877-FLA-JEM Document 1 Filed 05/07/21 Page 2 of 7 Page ID #:2



                    1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                    2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL:
                    3         PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1441 and 1446,
                    4   and asserting original federal jurisdiction under 28 U.S.C. § 1332(a), Defendant
                    5   HSN, Inc., by and through counsel, hereby removes the above-entitled action from
                    6   the Superior Court of the State of California, for the County of Los Angeles, Case
                    7   No. 21GDCV00447, to the United States District Court for the Central District of
                    8   California. In support of removal, Defendant states the following:
                    9                             JURISDICTION AND VENUE
                10            1.     This is a civil action over which this Court has original jurisdiction
                11      under 28 U.S.C. § 1332(a). There is complete diversity of citizenship between the
                12      parties; Defendant is not a citizen of the state where the action was brought; and the
                13      amount in controversy exceeds $75,000. This action, therefore, is removable under
                14      28 U.S.C. §§ 1332(a) and 1441(a)–(b).
                15            2.     Removal to the United States District Court for the Central District of
                16      California is proper because this District embraces the Superior Court of the State of
                17      California, for the County of Los Angeles, in which this action was commenced. See
                18      28 U.S.C. § 1441(a).
                19                                  STATE COURT ACTION
                20            3.     On March 30, 2021, Plaintiff Perla Mageno filed a complaint in the
                21      Superior Court of the State of California for the County of Los Angeles, Case
                22      No. 21GDCV00447.
                23            4.     On April 8, 2021, Plaintiff served a copy of the complaint and summons
                24      upon Defendant. Ex. A.1
                25            5.     No further proceedings have been had in the state court action.
                26
                27
                        1
                28            All exhibits cited in this notice of removal are exhibits to the accompanying
                        Declaration of Jason Y. Siu.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                 2
                Case 2:21-cv-03877-FLA-JEM Document 1 Filed 05/07/21 Page 3 of 7 Page ID #:3



                    1          6.       In the complaint, Plaintiff asserts a claim against Defendant under the
                    2   California Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51 et seq., based
                    3   upon allegations that Defendant’s website is not fully accessible to persons with
                    4   disabilities.
                    5          7.       For relief, Plaintiff seeks (i) a declaratory judgment; (ii) injunctive
                    6   relief, though “Plaintiff expressly limits the cost of injunctive relief sought to $50,000
                    7   or less,” Ex. A ¶ 49; (iii) “statutory minimum damages pursuant to [Cal.] Civil Code
                    8   § 52 for each and every offense,” though Plaintiff “expressly limits the amount of
                    9   money such that the total amount Plaintiff seeks … for each and every offense shall
                10      not exceed $24,999.00,” id. ¶ 50; (iv) “[a]n additional award of $4,000.00 as
                11      deterrence damages.” id. at 13 (Prayer ¶ 6); and (v) an award of “reasonable
                12      attorneys’ fees and costs, id. ¶ 51; accord id. at 12–13 (Prayer ¶¶ 1–7).
                13                                            TIMELINESS
                14             8.       Removal is timely because Defendant filed this notice within 30 days of
                15      its receipt of the complaint. See 28 U.S.C. § 1446(b)(1).
                16                  GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION
                17             9.       Under 28 U.S.C. § 1332(a), this Court has original jurisdiction over this
                18      action because it is between citizens of different states and the amount in controversy
                19      exceeds $75,000, exclusive of interest and costs. Defendant is not a citizen of
                20      California, the state in which this action was commenced, so this action is removable
                21      under 28 U.S.C. § 1441(a)–(b).
                22                               COMPLETE DIVERSITY OF CITIZENSHIP
                23             10.      Complete diversity exists when plaintiffs and defendants are citizens of
                24      different states. 28 U.S.C. § 1332(a)(1).
                25             11.      An individual is a citizen of the state in which he is domiciled. Boon v.
                26      Allstate Ins. Co., 229 F. Supp. 2d 1016, 1019 (C.D. Cal. 2002) (citing Kanter v.
                27      Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)). Plaintiff is domiciled and
                28      resides in California. Ex. A ¶ 7.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                    3
                Case 2:21-cv-03877-FLA-JEM Document 1 Filed 05/07/21 Page 4 of 7 Page ID #:4



                    1         12.    A corporation is a citizen of the state where it was incorporated and the
                    2   state where it maintains its principal place of business. 28 U.S.C. § 1332(c)(1).
                    3   Defendant is a Delaware corporation, with its principal place of business in Florida.
                    4   Defendant, therefore, is a citizen of Delaware and Florida, not California.2
                    5         13.    The complaint also names as defendants “DOES 1 through 10.” For
                    6   purposes of removal, “[t]he citizenship of defendants sued under fictitious names
                    7   shall be disregarded.” 28 U.S.C. § 1441(b)(1); see Newcombe v. Adolf Coors Co.,
                    8   157 F.3d 686, 690–91 (9th Cir. 1998).
                    9                                AMOUNT IN CONTROVERSY
                10            14.    The amount in controversy in this litigation exceeds $75,000, exclusive
                11      of interest and costs. See 28 U.S.C. § 1332(a).
                12            15.    The amount in controversy equals the sum of the damages claimed
                13      (including statutory penalties), the value of the injunctive relief sought, and where
                14      recoverable by statute, reasonable attorneys’ fees. See, e.g., Guglielmo v. McKee
                15      Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); Galt G/S v. JSS Scandinavia,
                16      142 F.3d 1150, 1155–56 (9th Cir. 1998). Here, those inputs sum up to more than
                17      $75,000:
                18          (a) Plaintiff seeks “statutory minimum damages” in an amount no greater than
                19              $24,999. Ex. A ¶ 50; id. at 12 (Prayer ¶ 5).
                20          (b) Plaintiff seeks “additional … deterrence damages” of $4,000 per violation.
                21              Id. at 12 (Prayer ¶ 6).
                22          (c) Plaintiff seeks an injunction, the value of which she purports to limit to
                23              $50,000. Id. ¶ 49; see id. at 12 (Prayer ¶¶ 2–3).
                24          (d) Plaintiff also seeks attorneys’ fees, id. ¶ 51; id. at 13 (Prayer ¶ 7), which are
                25              recoverable by prevailing plaintiffs under the Unruh Act and, therefore,
                26
                27      2
                              In the complaint, Plaintiff correctly alleges that Defendant is a Delaware
                28      corporation but incorrectly alleges that Defendant maintains its principal place of
                        business in New York. See Ex. A ¶ 15.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                  4
                Case 2:21-cv-03877-FLA-JEM Document 1 Filed 05/07/21 Page 5 of 7 Page ID #:5



                    1             material to the amount-in-controversy calculation, see Cal. Civ. Code
                    2             § 52(a); Galt, 142 F.3d at 1155–56.
                    3         16.     The sum of lines (a)–(d)—the relief as framed by Plaintiff in her
                    4   complaint—exceeds $75,000, exclusive of interest and costs. The same is true of the
                    5   sum of lines (a), (b), and (c) (at least $78,999), and the sum of lines (a), (c), and (d)
                    6   ($74,999 plus at least $2 in attorneys’ fees). See, e.g., Perri v. CA 199 Arcadia Owner
                    7   LLC, 2020 WL 6939839, at *8 (C.D. Cal. Nov. 24, 2020) (Plaintiff’s counsel, Joseph
                    8   R. Manning, Jr., sought fees at $450 per hour for his time and $375 per hour for his
                    9   associate’s time in a website accessibility case).
                10            17.     In addition, Plaintiff’s attempt to limit the value of the injunction she
                11      seeks is largely irrelevant.     Plaintiff seeks a permanent injunction requiring
                12      Defendant to make its website “readily accessible and usable by” persons with vision
                13      impairments. Ex. A at 12 (Prayer ¶ 3). From Defendant’s perspective, if such an
                14      injunction is necessary (which Defendant disputes), the costs to Defendant of such
                15      an injunction would be significantly more than $50,000, and may themselves exceed
                16      $75,000. Maintaining an accessible and usable website requires regular (annual or
                17      semi-annual), time-intensive manual testing; additional testing during each update or
                18      overhaul; and access to costly, often subscription-based testing tools and assistive
                19      technologies or expensive third-party consultants.
                20                             NOTIFICATIONS & NON-WAIVER
                21            18.     Defendant will promptly serve Plaintiff with this notice of removal and
                22      file a copy of the same with the clerk of the Superior Court of the State of California,
                23      for the County of Los Angeles, in accordance with 28 U.S.C. § 1446(d).
                24            19.     Defendant reserves all defenses and objections it may have to this
                25      action.
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                  5
                Case 2:21-cv-03877-FLA-JEM Document 1 Filed 05/07/21 Page 6 of 7 Page ID #:6



                    1                                   CONCLUSION
                    2        For the foregoing reasons, this action is properly removed to this Court.
                    3
                    4                                               Respectfully submitted,
                    5                                               MORGAN, LEWIS & BOCKIUS LLP
                    6   Dated: May 7, 2021                          By: s/ Jason Y. Siu
                                                                       Anne Marie Estevez*
                    7                                                  Stephanie Schuster*
                                                                       Jason Y. Siu (SBN 324147)
                    8
                    9
                                                                       Attorneys for Defendant HSN, Inc.
                10
                                                                       *pro hac vice application to be filed
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                               6
                Case 2:21-cv-03877-FLA-JEM Document 1 Filed 05/07/21 Page 7 of 7 Page ID #:7



                    1                           CERTIFICATE OF SERVICE
                    2         I hereby certify that, on this 7th day of May, 2021, a copy of the Notice of
                    3   Removal was served, via Federal Express overnight, on counsel for Plaintiff at the
                    4   following address:
                    5         Joseph R. Manning, Jr.
                    6         Manning Law, APC
                              20062 SW Birch Street, Ste. 200
                    7         Newport Beach, CA 92660

                    8   Dated: May 7, 2021                          By: s/ Jason Y. Siu
                    9                                                  Jason Y. Siu
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                               7
